Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawing/Vacating Office Action Letter
Examiner hereby vacates and withdraws the non-final rejection office action mailed on 01/04/2021 and hereby submits a new non-final rejection office action, which restarts the period of reply for applicant. The objection of at least claims 6 and 15 was improper and examiner should have rejected the claim under 35 U.S.C. 103 as provided in the updated rejection below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-14, 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
The claims are directed to a statutory category (process, machine, manufacture, or composition of matter). The claims employ abstract idea of obtaining a first and second data and comparing the data to ultimately determine a spatial region with an annotation providing the object location in a three dimensional space. The claims lack an inventive concept sufficient to transform the abstract idea into a patent-eligible invention. The claim does not include additional 
In the present case, claim 1-5, 7-14, and 16-20 is directed to the abstract idea of obtaining a first and second data and comparing the data to ultimately determine a spatial region with an annotation providing the object location in a three dimensional space. Using the 101 subject matter eligibility test, the claims pass Step 1 since they are directed to a statutory category (process, machine, manufacture, or composition of matter).  Analyzing under Step 2A, i.e., part 1- Mayo Test, the claims are directed to abstract idea and therefore must be analyzed at Step 2B.  Using Step 2B, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Dependent claim(s) 2-5, 7-9, 11-14, and 16-18 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. It is noted, claims 6 and 15 are not rejected as the claims recite the specific use of the type of sensors to acquire the data and it cannot be 
< Remainder of Page Left Intentionally Blank >

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-12, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2008/0247635 A1] in view of D2 [US 2012/0128205 A1].
Claim 1: A method, comprising:
obtaining, by a processor, a first set of sensor measurements representing a scene in a two-dimensional space with respect to a first viewpoint of a first sensor capturing the scene; [D1, 0016] D1 teaches the examination, manipulation, and evaluation of an acquired two-dimensional object.

 [D1, 0016] D1 teaches the examination, manipulation, and evaluation of an acquired three-dimensional object.

identifying, by the processor, a first annotation in the first set of sensor measurements that indicates a location of a characteristic object in the two-dimensional space; [D1, 0016] D1 teaches the defining of the location of the object of interest by associating a markup tag or any other electronically recorded information with the defined location of the object with respect to the two-dimensional information.

determining, by the processor, a spatial region in the three-dimensional space that corresponds to a portion of the scene represented in the first annotation, the spatial region determined using at least the first viewpoint of the first sensor and a location of the first annotation in the two-dimensional space; and [D1, 0016] D1 teaches the defined location information with respect to the two-dimensional information and further teaches the association of the information to the 3D model such that the 3D view of the object of.

annotating, by the processor, the second set of sensor measurements within the spatial region to generate a second annotation that indicates a location of the characteristic object in the three-dimensional space. [D1, 0016] D1 teaches the defined location information with respect to the two-dimensional information and further teaches the association of the information to the 3D model such that the 3D view of the object of interest includes the associated markup, annotation, tag, metadata etc.

D1 teaches the evaluation of the image data in the two-dimensional space and the three dimensional space with respect to the view of the virtual object in a graphic environment. Further, D1 teaches the relation of the information in the two-dimensional space, with respect to the annotation, to the information in the three dimensional space and providing the associated annotation with regards to location information. D1 does not explicitly teach the data being obtained by a sensor and relating to a real world object, however, the claim limitations are taught as follows: [D2, [0003 & 0062]] D2 teaches the apparatus for providing information on spatial contents of objects included in an image. This is image data is acquired in the form of a digital image capturing technology and a real world object. The analysis done on the image data provides the information with regards to the spatial objects and then assigns annotations to the respective spatial objects. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1, wherein the data is analyzed in both the two and three dimensions to relate and determine a respective annotation to describe location information. One skilled in the art would have been motivated to modify D1 in this manner in order to, instead of applying the processing to a virtual object, applying the processing to an object in the real world while taking into consideration both the two dimensional and three dimensional data in order to provide the appropriate annotations. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Claim 2: The method of claim 1, wherein the second set of sensor measurements are arranged as a point cloud that models the scene with respect to a three-dimensional coordinate system. [D1, [0037 & 0074]] D2 the inspection system visualization tools for manipulating the associated 3D model of the image set may include image processing tools such as visualization of a 3D Model Point Cloud.

Claim 3: The method of claim 1, wherein the second set of sensor measurements are arranged as a depth map, the depth map including depth measurements that indicate distances of objects in the scene from the first sensor. [D1, [0026 & 0079]] D1 teaches the three dimensional data including the location information. This location information includes the depth dimension mapping being stored as three coordinates. As described in claim 1, this relates to the two and three dimensionally analyzed object of interest.

Claim 7: The method of claim 1, wherein the second set of sensor measurements are captured with respect to a second viewpoint of the second sensor, and wherein the first viewpoint is different from the second viewpoint. [D2, See Figure 7] D2 teaches the multiple imaging system which as disclosed in the figure provides there are multiple cameras providing multiple views. Thus, at least sensor one and sensor two are capable of having a different viewpoint from one another.

Claim 8: The method of claim 1, wherein the second annotation is a bounding box that surrounds at least a portion of the characteristic object in the three-dimensional space. [D2, See Figure 6] D2 teaches the outline of the object of interest using a bounding box that surrounds at least a portion of the object of interest.

Claim 9: The method of claim 1, wherein the second annotation is a subset of sensor measurements in the second set of sensor measurements labeled as the characteristic object. [D1, [0062]] D1 teaches the designation of the location of interest as a subset of the larger modeled object.

Claim 10: Claim 10 is rejected for similar reasons as to those described in claim 1. 
Claim 11: Claim 11 is rejected for similar reasons as to those described in claim 2. 
Claim 12: Claim 12 is rejected for similar reasons as to those described in claim 3. 
Claim 16: Claim 16 is rejected for similar reasons as to those described in claim 7. 
Claim 17: Claim 17 is rejected for similar reasons as to those described in claim 8. 
Claim 18: Claim 18 is rejected for similar reasons as to those described in claim 9. 
Claim 19: Claim 19 is rejected for similar reasons as to those described in claim 1.
Claim 20: Claim 20 is rejected for similar reasons as to those described in claim 4. 
< Remainder of Page Left Intentionally Blank >
Claims 4, 5, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2008/0247635 A1] in view of D2 [US 2012/0128205 A1], as described in claim 1, further in view of D3 [US 20180129919 A1].
Claim 4: The method of claim 1, wherein determining the second annotation comprises: filtering a subset of sensor measurements contained in the spatial region of the second set of sensor measurements; and applying an annotation model to the filtered subset of sensor measurements to determine the second annotation. [D3, [0056 and 0062]] D3 teaches the CNN utilized and globally shared filters are adopted and model local label contexts. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 in view of D2, as described in claim 1, with the teachings of D3, wherein further filtering is provided in order to provide the local labeling on the analyzed sensor data. One skilled in the art would have been motivated to modify D1 in view of D2 in this manner in order to include a filter with respect to the sensor measurements prior to labeling. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 4.

Claim 5: The method of claim 1, further comprising training a computer model using the second annotation in the second set of sensor measurements. [D3, [0056 and 0062]] D3 teaches the CNN utilized and globally shared filters are adopted and model local label contexts.

Claim 13: Claim 13 is rejected for similar reasons as to those described in claim 4. 
Claim 14: Claim 14 is rejected for similar reasons as to those described in claim 5. 
< Remainder of Page Left Intentionally Blank >	

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2008/0247635 A1] in view of D2 [US 2012/0128205 A1], as described in claim 1, further in view of D4 [US 2007/0031064 A1].
Claim 6. The method of claim 1, wherein the first sensor is a camera and the second sensor is a LIDAR sensor. D1 in view of D2 teaches the first and second sensors utilized to acquire the data in question, however, the prior art of record does not teach the first sensor as a camera and the second as a LIDAR sensor. These limitations are taught as follows: [D3, [0025]] D3 teaches the three-dimensional sensor may be a LIDAR sensor that images a scene to identify the three-dimension attributes of the scene.  The two-dimensional sensor is, for example, a video camera that produces a sequence of two-dimensional images of the scene. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 in view of D2, as described in claim 1, with the teachings of D4, wherein the sensors being used include a camera and a LIDAR sensor. One skilled in the art would have been motivated to modify D1 in view of D2 in this manner in order to include the specific data acquisition sensors, the camera and LIDAR sensor, to input the data to be analyzed into the method of claim 1. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Claim 15: The computer-readable storage medium of claim 10, wherein the first sensor is a camera and the second sensor is a LIDAR sensor. Claim 15 is rejected for similar reasons as to those described in claim 6. 
< Remainder of Page Left Intentionally Blank >
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661